      Case 2:21-cv-01170-TLN-EFB Document 7 Filed 09/07/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ROBERTO HERRERA,                                  No. 2:21-cv-1170-EFB P
12                        Plaintiff,
13           v.                                         ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    UNKNOWN, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. He seeks leave to proceed in forma pauperis. See 28 U.S.C. § 1915(a). For the

19   reasons stated below, the court finds that plaintiff has not demonstrated he is eligible to proceed

20   in forma pauperis.

21          A prisoner may not proceed in forma pauperis:

22          if the prisoner has, on 3 or more prior occasions, while incarcerated or detained in
            any facility, brought an action or appeal in a court of the United States that was
23          dismissed on the grounds that it is frivolous, malicious, or fails to state a claim
            upon which relief may be granted, unless the prisoner is under imminent danger of
24          serious physical injury.
25

26   28 U.S.C. § 1915(g). A review of court records from this court reveals that it was determined in

27   Herrera v. Ulit, No. 1:13-cv-1806-AWI-MJS, that plaintiff has “struck out” under 28 U.S.C.

28   § 1915(g).
                                                        1
      Case 2:21-cv-01170-TLN-EFB Document 7 Filed 09/07/21 Page 2 of 3


 1           The section 1915(g) exception applies if the complaint makes a plausible allegation that
 2   the prisoner faced “imminent danger of serious physical injury” at the time of filing. 28 U.S.C.
 3   § 1915(g); Andrews v. Cervantes, 493 F.3d 1047, 1055 (9th Cir. 2007). Here, plaintiff alleges he
 4   has suffered “off and on” from chest pains for many years. ECF No. 1 at 3. On June 9, 2021, he
 5   allegedly reported chest pains to “RN Sandra.” Id. She allegedly did nothing to ensure that he
 6   was not having a stroke or otherwise save his life. Without further elaboration, plaintiff states
 7   that “this has not been the first time this has happened with CDCR HC Staff.” Id. Plaintiff does
 8   not indicate whether he ever received medical care for the June 9th incident, or whether the chest
 9   pains persist of have resolved. The allegations do not show that when plaintiff filed his complaint
10   on June 24, 2021, he faced an imminent danger of serious physical injury.
11           Plaintiff’s application for leave to proceed in forma pauperis must therefore be denied
12   pursuant to § 1915(g). Plaintiff must submit the appropriate filing fee in order to proceed with
13   this action.
14           Accordingly, it is ORDERED that the Clerk of the Court randomly assign a United States
15   District Judge to this action.
16           Further, because plaintiff has not paid the filing fee and is not eligible to proceed in forma
17   pauperis, it is RECOMMENDED that:
18           1. Plaintiff’s application to proceed in forma pauperis (ECF No. 2) be denied; and
19           2. Plaintiff be ordered to pay the $402 filing fee within fourteen days from the date of any
20   order adopting these findings and recommendations and be warned that failure to do so will result
21   in the dismissal of this action.
22           These findings and recommendations are submitted to the United States District Judge
23   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
24   after being served with these findings and recommendations, any party may file written
25   objections with the court and serve a copy on all parties. Such a document should be captioned
26   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
27   /////
28   /////
                                                        2
     Case 2:21-cv-01170-TLN-EFB Document 7 Filed 09/07/21 Page 3 of 3


 1   within the specified time may waive the right to appeal the District Court’s order. Turner v.
 2   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 3   Dated: September 7, 2021.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      3
